DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2022 is being considered by the examiner.
Drawings
The drawings were received on June 29, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim requires a curvature radius (R1) of 1.1 to 1.5, however, no units are provided. Therefore, the metes and bounds of the claim cannot be determined as written. Claims 2-6 are rejected for identical reasons as they depend upon and include the limitation of claim 1 and fail to rectify the indefiniteness. For purposes of this office action, the examiner interprets any aspherical lens as having the required curvature radius.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grann et al. (US Patent 2020/0363595, hereinafter referred to as “Grann”). Grann anticipates claims:
With respect to claims 1-5, Grann discloses:
A microlens array (see figure 6) comprising: 
a plurality of lens layers (213) with a first side thereof having aspheric-surface shapes (see paragraph 0062).
Claim 3 also contains the following intended use limitation that does not further structurally define claim 1: wherein the microlens array is used in a wavelength range of 1290 nm to 1610 nm.
Grann is silent to wherein a working distance (WD) is 1.30±0.05 mm; each lens layer has a curvature radius (R1) of 1.1 to 1.5; and a beam divergence angle is less than 1 mrad; 
wherein the microlens array has a refractive index (Nd) of 1.60 to 1.86;
wherein the microlens array has a numerical aperture object (NAO) of 0.177 or less;
wherein the microlens array has a thickness of 0.690 mm to 0.730 mm and a beam diameter (BD) of 0.60 mm or less.
These variables are interpreted as results effective variables, since changes to these values would modify the behavior and functionality of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Grann device such that the microlens array has the required working distance, curvature radius, and beam divergence angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 6, Grann renders obvious the limitations of claim 1 as previously stated. Grann further teaches: 
An optical communication module (see figure 6) comprising: 
a light source (see figure 6, show emitting light into the device); 
a microlens array (see claim 1, 213, see figure 6) of claim 1, the microlens array functioning as a collimating lens (see figure 6; shows the light collimated into the device); 
a filter (240) for selectively transmitting only a specific wavelength of a beam incident through the microlens array (see figure 6); an optical block (optical arrangement 200 is interpreted as the optical block) for reflecting beams of different wavelengths incident through the filter to be merged with each other; and a microlens (270) for functioning as a focusing lens that receives the merged multi-wavelength beams to be focused into a fiber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874